689 S.E.2d 137 (2009)
STATE
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
December 10, 2009.
Elizabeth F. Parsons, Daniel P. O'Brien, Assistant Attorneys General, for State of North Carolina.
Katherine Jane Allen, Assistant Appellate Defender, Marilyn G. Ozer, Chapel Hill, for Ronnie Wallace Long.
The following order has been entered on the motion filed on the 26th of June 2009 by State of NC for Temporary Stay:
*138 "Motion Dissolved by order of the Court in conference this the 10th of December 2009."